EXHIBIT 10-J

AMENDMENT TO

COLGATE-PALMOLIVE COMPANY

2005 NON-EMPLOYEE DIRECTOR

STOCK OPTION PLAN

WHEREAS by resolution adopted at a meeting held on October 29, 2007, the Board
of Directors of Colgate-Palmolive Company determined to amend the
Colgate-Palmolive Company 2005 Non-Employee Director Stock Option Plan to permit
payment of the exercise price of stock options granted pursuant to the Plan by
withholding from the shares of Common Stock (as such capitalized term and all
other capitalized terms used in this Amendment without definition are defined in
the Plan) subject such to a Stock Option an amount having a fair market value
equal to the exercise price; and

WHEREAS, pursuant to such resolution, Stock Options that have been settled in
the manner indicated above shall be counted in full against the total number of
shares available for grant under the Plan, regardless of the number of shares of
Common Stock issued upon settlement of such Stock Options;

NOW, THEREFORE, Section 5 of the Plan is amended by adding the following
sentence to the end of the second paragraph of Section 5(c)(iii):

“Payment in full or part may also be made by requesting the Company to withhold
from the shares of Common Stock subject to the Stock Options sufficient shares
to pay such purchase price (based on the Fair Market Value of the Common Stock
on the date of exercise).”